—Order, Supreme Court, New York County (Joan Lobis, J.), entered June 21, 1995, which granted plaintiffs’ motion for summary judgment in this action to foreclose a mortgage, unanimously affirmed, without costs.
We agree with the IAS Court that defendants cannot attack an agreement that they adhered to and derived benefits from without objection for four years after learning of the alleged fraud (Jaywyn Video Prods. v Servicing All Media, 179 AD2d 397, 398). We would add that defendants’ claim they were defrauded into buying a residential building that they believed to be commercial would in any event be barred by plaintiffs’ specific disclaimer of any representations with respect to the uses of the premises, and by defendants’ representation that they had inspected the property, were familiar with its condition and were purchasing it in an "as is” condition (Danann Realty Corp. v Harris, 5 NY2d 317; Higgins Bros. Realty Corp. v Ortho-Medical Prods., 202 AD2d 371). Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.